     Case 1:20-cv-01083 ECF No. 1, PageID.1 Filed 11/11/20 Page 1 of 31




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF MICHIGAN

DONALD J. TRUMP FOR
PRESIDENT, INC., MATTHEW
SEELY, ALEXANDRA SEELY,
PHILIP O’HALLORAN, ERIC
OSTERGREN, MARIAN
SHERIDAN, MERCEDES WIRSING,
and CAMERON TARSA,

        Plaintiffs,

v.                                         No. ______________________

JOCELYN BENSON, in her official
capacity as Michigan Secretary of
State, MICHIGAN BOARD OF
STATE CANVASSERS, WAYNE
COUNTY, MICHIGAN, and
WAYNE COUNTY BOARD OF
COUNTY CANVASSERS,

      Defendants.
____________________________________/


Mark F. (Thor) Hearne, II (P40231)
Stephen S. Davis (pro hac forthcoming)
TRUE NORTH LAW, LLC
112 S. Hanley Road, Suite 200
St. Louis, MO 63105
(314) 296-4000
thor@truenorthlawgroup.com

______________________________________________________________________


               COMPLAINT FOR DECLARATORY, EMERGENCY,
                  AND PERMANENT INJUNCTIVE RELIEF
______________________________________________________________________
    Case 1:20-cv-01083 ECF No. 1, PageID.2 Filed 11/11/20 Page 2 of 31




                          SUMMARY OF THIS LAWSUIT1

               Our United States Constitution provides that state legislatures
       determine the manner in which presidential electors are selected. U.S.
       Const. Article II, Section 1. See also Chiafalo, et al. v. Washington, 591
       U.S. ___ (2020). Justice Kagan, for a unanimous Court, wrote, “Every four
       years, millions of Americans cast a ballot for a presidential candidate.
       Their votes, though, actually go toward selecting members of the Electoral
       College. Those few ‘electors’ then choose the President.” Id. The
       Constitution assigns state legislatures the authority to prescribe each
       state’s process for selection of electors.

               The United States Constitution guarantees due process of law and
       equal protection under the law. In an election for President and Vice
       President of the United States, this means that states must conduct the
       election in a manner that equally values each eligible citizen’s lawfully-cast
       vote. The process for choosing Michigan’s sixteen presidential electors is
       governed by the election code the Michigan Legislature adopted.

              Michigan’s election code contains a host of provisions intended to
       prevent fraudulent ballots from being counted. A fraudulent ballot, if
       counted, disenfranchises a lawful voter. Michigan’s election code vests
       Secretary of State Jocelyn Benson, as Michigan’s “chief election officer,”
       with the responsibility to direct and oversee Michigan’s counties,
       townships, and villages’ conduct of elections.

               Unfortunately, Wayne County did not conduct (and is not
       conducting) this election as required by Michigan law, and Secretary of
       State Benson did not require Wayne County to follow Michigan’s election
       code. Among other things, election officials in Wayne County refused to
       permit statutorily designated challengers to observe the conduct of the
       election and the processing of ballots. Some election officials pre-dated
       ballots that were not eligible to be counted by altering the date the ballot
       was received.

               Ballots that are ineligible to be counted will cancel out ballots
       Michigan eligible voters cast, effectively disenfranchising the votes cast by
       Michigan citizens. The Michigan Election Code provides detailed rules for
       the conduct of elections, and the Michigan Election Code should be
       uniformly and equally followed by all Michigan election authorities so that
       all Michigan voters have an equal opportunity to cast a lawful ballot.

              We ask this Court to enjoin the Michigan board of state canvassers
       and the Wayne County canvassing boards from certifying any tally of

1This summary is not part of the Complaint but is provided for the convenience of the
Court and parties.

                                           -2-
   Case 1:20-cv-01083 ECF No. 1, PageID.3 Filed 11/11/20 Page 3 of 31




         ballots containing fraudulent or unlawfully cast ballots. Likewise, we ask
         the Court to enjoin the Wayne County canvassing board and the state
         canvassing board from certifying any tally that includes ballots received
         after election day and ballots that were processed when statutorily
         designated challengers were excluded from a meaningful opportunity to
         observe the processing of ballots. And finally, ballots that were tabulated
         with defective or malfunctioning tabulating machines or software must be
         excluded from the tally or hand-counted to confirm they are accurately
         counted and may be included in any certified canvass.

                             JURISDICTION AND VENUE

         1.     This Court has subject matter under 28 U.S.C. 1331 which provides, “The

district courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States.”

         2.     This Court also has subject matter jurisdiction under 28 U.S.C. 1343

because this action involves a federal election for President of the United States. “A

significant departure from the legislative scheme for appointing Presidential electors

presents a federal constitutional question.” Bush v. Gore, 531 U.S. 98, 113 (2000)

(Rehnquist, C.J., concurring); Smiley v. Holm, 285 U.S. 355, 365 (1932).

         3.     The jurisdiction of the Court to grant declaratory relief is conferred by 28

U.S.C. 2201 and 2202 and by Rule 57, Fed. R. Civ. P.

         4.     This Court has jurisdiction over the related Michigan constitutional claims

and state-law claims under 28 U.S.C. 1367.

         5.     Venue is proper because Secretary Benson and the board of state canvassers

are located in Lansing, Michigan. The Office of the Secretary of State is in Lansing,

Michigan. The board of state canvassers meets in Lansing, Michigan. 28 U.S.C. 1391(b)

& (c).




                                             -3-
   Case 1:20-cv-01083 ECF No. 1, PageID.4 Filed 11/11/20 Page 4 of 31




                                           PARTIES

          6.      The entity, Donald J. Trump for President, Inc., is the campaign committee

for the reelection of President Donald J. Trump and Vice President Michael R. Pence.

President Trump and Vice President Pence have a substantial interest in assuring that

Michigan election officials process and count Michigan citizens’ ballots as required by the

United States Constitution, the Michigan Constitution, and Michigan law so that every

Michigan voter’s lawfully-cast ballot is fairly and equally counted.

          7.      Matthew and Alexandra Seely, Philip O’Halloran, Eric Ostergren, Marian

Sheridan, Mercedes Wirsing, and Cameron Tarsa are Michigan citizens and registered

voters.        Matthew and Alexandra Seely, Philip O’Halloran, Eric Ostergren, Marian

Sheridan, and Mercedes Wirsing voted in the November 3, 2020 presidential election and

served as credentialed election challengers in that election. Matthew and Alexandra Seely

are residents and registered voters in Wayne County, Michigan. Philip O’Halloran is a

resident and registered voter in Oakland County, Michigan. Eric Ostergren is a resident

and registered voter in Roscommon County, Michigan. Marian Sheridan is a resident and

registered voter in Oakland County, Michigan. Mercedes Wirsing is a resident and

registered voter in Oakland County, Michigan. Cameron Tarsa is a resident and registered

voter in Leelanau County, Michigan.

          8.      Jocelyn Benson, Michigan’s Secretary of State, is a defendant in her official

capacity. Jocelyn Benson is the “chief elections officer” responsible for overseeing the

conduct of Michigan elections. MCL 168.21 (“The secretary of state shall be the chief

election officer of the state and shall have supervisory control over local election officials

in the performance of their duties under the provisions of this act.”); MCL 168.31(1)(a)



                                              -4-
   Case 1:20-cv-01083 ECF No. 1, PageID.5 Filed 11/11/20 Page 5 of 31




(the “Secretary of State shall … issue instructions and promulgate rules … for the conduct

of elections and registrations in accordance with the laws of this state”). Local election

officials must follow Secretary Benson’s instructions regarding the conduct of elections.

Michigan law provides that Secretary Benson “[a]dvise and direct local election officials

as to the proper methods of conducting elections.” MCL 168.31(1)(b). See also Hare v.

Berrien Co Bd. of Election, 129 N.W.2d 864 (Mich. 1964); Davis v. Secretary of State,

2020 Mich. App. LEXIS 6128, at *9 (Mich. Ct. App. Sep. 16, 2020). Secretary Benson is

responsible for assuring Michigan’s local election officials conduct elections in a fair, just,

and lawful manner. See MCL 168.21; 168.31; 168.32. See also League of Women Voters

of Michigan v. Secretary of State, 2020 Mich. App. LEXIS 709, *3 (Mich. Ct. App. Jan.

27, 2020); Citizens Protecting Michigan's Constitution v. Secretary of State, 922 N.W.2d

404 (Mich. Ct. App. 2018), aff’d 921 N.W.2d 247 (Mich. 2018); Fitzpatrick v. Secretary

of State, 440 N.W.2d 45 (Mich. Ct. App. 1989).

       9.      The Michigan board of state canvassers is “responsible for approv[ing]

voting equipment for use in the state, certify[ing] the result of elections held statewide ….”

Michigan Election Officials’ Manual, p. 4. See also MCL 168.841, et seq.

       10.     Wayne County is a political subdivision of the State of Michigan. Wayne

County has an Elections Division that conducts elections taking place within Wayne

County under and subject to Secretary of State Benson’s supervision and direction.

       11.     The Wayne County board of county canvassers is “responsible for

canvassing the votes cast within the county [it] serve[s]. The Board members certify

elections for local, countywide and district offices which are contained entirely within the

county they serve. The Board members are also responsible for inspecting the county’s



                                             -5-
   Case 1:20-cv-01083 ECF No. 1, PageID.6 Filed 11/11/20 Page 6 of 31




ballot containers every four years.” Michigan Election Officials’ Manual, p. 5. See also

MCL 168.821, et seq.

        THE RELEVANT PROVISIONS OF THE UNITED STATES AND
         MICHIGAN CONSTITUTIONS AND MICHIGAN STATUTE

       12.     The Fourteenth Amendment to the United States Constitution provides “nor

shall any state deprive any person of life, liberty, or property, without due process of law;

nor deny to any person within its jurisdiction the equal protection of the laws.”

       13.     Article I, Section 4 of the United States Constitution provides that “[t]he

Times, Places, and Manner of holding Elections for Senators and Representatives, shall be

prescribed in each State by the Legislature thereof.”

       14.     Article II, Section 1 of the United States Constitution provides the manner

in which the President and Vice President are chosen:

       Each State shall appoint, in such Manner as the Legislature thereof may
       direct, a Number of Electors, equal to the whole Number of Senators and
       Representatives to which the State may be entitled in the Congress….

       The Congress may determine the Time of chusing the Electors, and the Day
       on which they shall give their Votes; which Day shall be the same
       throughout the United States.

       15.     The Twelfth Amendment to the United States Constitution provides:

       The Electors shall meet in their respective states and vote by ballot for
       President and Vice-President … they shall name in their ballots the person
       voted for as President, and in distinct ballots the person voted for as Vice-
       President, and they shall make distinct lists of all persons voted for as
       President, and of all persons voted for as Vice-President, and of the number
       of votes for each, which lists they shall sign and certify, and transmit sealed
       to the seat of the government of the United States, directed to the President
       of the Senate….

       16.     Michigan’s Constitution declares that “[n]o person shall be denied the equal

protection of the laws ….” Mich. Const. 1963, art 1, §2.


                                            -6-
     Case 1:20-cv-01083 ECF No. 1, PageID.7 Filed 11/11/20 Page 7 of 31




        17.    The Michigan Constitution’s “purity of elections” clause states that “the

legislature shall enact laws to regulate the time, place and manner of all nominations and

elections, to preserve the purity of elections, to preserve the secrecy of the ballot, to guard

against abuses of the elective franchise, and to provide for a system of voter registration

and absentee voting.” Mich. Const. 1963, art 2, §4(2).

                                     BACKGROUND

I.      Secretary Benson and Wayne County election officials did not follow
        Michigan’s Election Code and allowed fraud and incompetence to corrupt the
        conduct of the 2020 general election.

        A.     Michigan law requires Secretary Benson and local election officials to
               provide designated challengers a meaningful opportunity to observe
               the conduct of elections.

        18.    Challengers representing a political party, candidate, or organization

interested in the outcome of the election provide a critical role in protecting the integrity

of elections including the prevention of voter fraud and other conduct (whether maliciously

undertaken or by incompetence) that could affect the conduct of the election. See MCL

168.730-738.

        19.    Michigan requires Secretary of State Benson, local election authorities, and

state and county canvassing boards to provide challengers the opportunity to meaningfully

participate in, and oversee, the conduct of Michigan elections and the counting of ballots.

        20.    Michigan’s election code provides that challengers shall have the following

rights and responsibilities:

        a.     An election challenger shall be provided a space within a polling place
               where they can observe the election procedure and each person applying to
               vote. MCL 168.733(1).

        b.     An election challenger must be allowed opportunity to inspect poll books
               as ballots are issued to electors and witness the electors’ names being
               entered in the poll book. MCL 168.733(1)(a).

                                             -7-
   Case 1:20-cv-01083 ECF No. 1, PageID.8 Filed 11/11/20 Page 8 of 31




       c.      An election Challenger must be allowed to observe the manner in which the
               duties of the election inspectors are being performed. MCL 168.733(1)(b).

       d.      An election challenger is authorized to challenge the voting rights of a
               person who the challenger has good reason to believe is not a registered
               elector. MCL 168.733(1)(c).

       e.      An election challenger is authorized to challenge an election procedure that
               is not being properly performed. MCL 168.733(1)(d).

       f.      An election challenger may bring to an election inspector’s attention any of
               the following: (1) improper handling of a ballot by an elector or election
               inspector; (2) a violation of a regulation made by the board of election
               inspectors with regard to the time in which an elector may remain in the
               polling place; (3) campaigning and fundraising being performed by an
               election inspector or other person covered by MCL 168.744; and/or (4) any
               other violation of election law or other prescribed election procedure. MCL
               168.733(1)(e).

       g.      An election challenger may remain present during the canvass of votes and
               until the statement of returns is duly signed and made. MCL 168.733(1)(f).

       h.      An election challenger may examine each ballot as it is being counted.
               MCL 168.733(1)(g).

       i.      An election challenger may keep records of votes cast and other election
               procedures as the challenger desires. MCL 168.733(1)(h).

       j.      An election challenger may observe the recording of absent voter ballots on
               voting machines. MCL 168.733(1)(i).

       21.     The Michigan Legislature adopted these provisions to prevent and deter

vote fraud, require the conduct of Michigan elections to be transparent, and to assure public

confidence in the outcome of the election no matter how close the final ballot tally may be.

       22.     Michigan values the important role challengers perform in assuring the

transparency and integrity of elections. For example, Michigan law provides it is a felony

punishable by up to two years in state prison for any person to threaten or intimidate a

challenger who is performing any activity described in Michigan law. MCL 168.734(4).

It is a felony punishable by up to two years in state prison for any person to prevent the



                                            -8-
   Case 1:20-cv-01083 ECF No. 1, PageID.9 Filed 11/11/20 Page 9 of 31




presence of a challenger exercising their rights or to fail to provide a challenger with

“conveniences for the performance of the[ir] duties.” MCL 168.734.

       23.      The responsibilities of challengers are established by Michigan statute.

MCL 168.730 states:

       (1)      At an election, a political party or [an organization] interested in preserving
                the purity of elections and in guarding against the abuse of the elective
                franchise, may designate challengers as provided in this act. Except as
                otherwise provided in this act, a political party [or interested organization]
                may designate not more than 2 challengers to serve in a precinct at any 1
                time. A political party [or interested organization] may designate not more
                than 1 challenger to serve at each counting board.

       (2)      A challenger shall be a registered elector of this state. . . . A candidate for
                the office of delegate to a county convention may serve as a challenger in a
                precinct other than the 1 in which he or she is a candidate. . . .

       (3)      A challenger may be designated to serve in more than 1 precinct. The
                political party [or interested organization] shall indicate which precincts the
                challenger will serve when designating challengers under subsection (1). If
                more than 1 challenger of a political party [or interested organization] is
                serving in a precinct at any 1 time, only 1 of the challengers has the authority
                to initiate a challenge at any given time. The challengers shall indicate to
                the board of election inspectors which of the 2 will have this authority. The
                challengers may change this authority and shall indicate the change to the
                board of election inspectors.

       24.      Secretary Benson and Wayne County violated these provisions of Michigan

law and violated the constitutional rights of Michigan citizens and voters when they did

not conduct this general election in conformity with Michigan law and the United States

Constitution.

       25.      More than one hundred credentialed election challengers provided sworn

affidavits. These affidavits stated, among other matters, that these credentialed challengers

were denied a meaningful opportunity to review election officials in Wayne County

handling ballots, processing absent voter ballots, validating the legitimacy of absent voter



                                             -9-
  Case 1:20-cv-01083 ECF No. 1, PageID.10 Filed 11/11/20 Page 10 of 31




ballots, and the general conduct of the election and ballot counting. See Exhibit 1

(affidavits of election challengers).

       B.      Michigan voters were denied a fair, honest, and transparent election
               because, among other things, election challengers were denied
               opportunity to meaningfully observe the processing and counting of
               ballots.

       26.     Wayne County excluded certified challengers from meaningfully observing

the conduct of the election. This allowed a substantial number of ineligible ballots to be

counted. The following affidavits describe the specifics that were observed. This conduct

was pervasive in Wayne County as attested to in the affidavits attached at Exhibit 1.

       27.     Many individuals designated as challengers to observe the conduct of the

election were denied meaningful opportunity to observe the conduct of the election. For

example, challengers designated by the Republican Party or Republican candidates were

denied access to the TCF Center (formerly called Cobo Hall) ballot counting location in

Detroit while Democratic challengers were allowed access. Exhibit 1 (Deluca aff. ¶¶7-9,

16-18; Langer aff. ¶3; Papsdorf aff. ¶3; Frego aff. ¶9; Downing aff. ¶¶2-9, 11, 15, 22;

Sankey aff. ¶¶5-8; Ostin aff. ¶¶5-7; Cavaliere aff. ¶3; Cassin aff. ¶4; Rose aff. ¶18;

Zimmerman aff. ¶8; Langer aff. ¶3; Poplawski aff. ¶3; Henderson aff. ¶7; Fuqua-Frey aff.

¶5; Ungar aff. ¶4; Eilf aff. ¶¶9, 17; Jeup aff. ¶¶6-7; Tietz aff. ¶¶9-18; McCall aff. ¶¶5-6;

Arnoldy aff. ¶¶5, 8-9 (unlimited members of the media were also allowed inside regardless

of COVID restrictions while Republican challengers were excluded)).

       28.     Many challengers stated that Republican challengers who had been

admitted to the TCF Center but who left were not allowed to return. Exhibit 1 (Bomer aff.

¶16; Paschke aff. ¶4; Schneider aff., p. 2; Arnoldy aff. ¶6; Boller aff. ¶¶13-15 (removed

and not allowed to serve as challenger); Kilunen aff. ¶7; Gorman aff. ¶¶6-8; Wirsing aff.,

                                           - 10 -
  Case 1:20-cv-01083 ECF No. 1, PageID.11 Filed 11/11/20 Page 11 of 31




p. 1; Rose aff. ¶19; Krause aff. ¶¶9, 11; Roush aff. ¶16; M. Seely aff. ¶6; Fracassi aff. ¶6;

Whitmore aff. ¶5). Furthermore, Republican challengers who left the TCF Center were

not allowed to be replaced by other Republican challengers while Democratic challengers

were replaced. See id.

       29.     As a result of Republican challengers not being admitted or re-admitted,

while Democratic challengers were freely admitted, there were many more Democratic

challengers allowed to observe the processing and counting of absent voter ballots than

Republican challengers.     Exhibit 1 (Helminen aff. ¶12 (Democratic challengers out-

numbered Republican challengers by at least a two-to-one ratio); Daavettila aff., p. 2 (ten

times as many Democratic challengers as Republican); A. Seely aff. ¶19; Schneider aff., p.

2; Wirsing aff., p. 1; Rauf aff. ¶21; Roush aff. ¶¶16-17; Topini aff. ¶4).

       30.     Many challengers testified that election officials strictly and exactingly

enforced a six-foot distancing rule for Republican challengers but not for Democratic

challengers. Exhibit 1 (Paschke aff. ¶4; Wirsing aff., p. 1; Montie aff. ¶4; Harris aff. ¶3;

Krause aff. ¶7; Vaupel aff. ¶5; Russel aff. ¶7; Duus aff. ¶9; Topini aff. ¶6). As a result,

Republican challengers were not allowed to meaningfully observe the ballot counting

process. Id.

       31.     Many challengers testified that their ability to view the handling,

processing, and counting of ballots was physically and intentionally blocked by election

officials. Exhibit 1 (A. Seely aff. ¶15; Miller aff. ¶¶13-14; Pennala aff. ¶4; Tyson aff. ¶¶12-

13, 16; Ballew aff. ¶8; Schornak aff. ¶4; Williamson aff. ¶¶3, 6; Steffans aff. ¶¶15-16, 23-

24; Zaplitny aff. ¶15; Sawyer aff. ¶5; Cassin aff. ¶9; Atkins aff. ¶3; Krause aff. ¶5; Sherer




                                            - 11 -
  Case 1:20-cv-01083 ECF No. 1, PageID.12 Filed 11/11/20 Page 12 of 31




aff. ¶¶15, 24; Basler aff. ¶¶7-8; Early aff. ¶7; Posch aff. ¶7; Chopjian aff. ¶11; Shock aff.

¶7; Schmidt aff. ¶¶7-8; M. Seely aff. ¶4; Topini aff. ¶8).

        32.     At least three challengers said they were physically pushed away from

counting tables by election officials to a distance that was too far to observe the counting.

Exhibit 1 (Helminen aff. ¶4; Modlin aff. ¶¶4, 6; Sitek aff. ¶4). Challenger Glen Sitek

reported that he was pushed twice by an election worker, the second time in the presence

of police officers. Id. (Sitek aff. ¶4). Sitek filed a police complaint. Id.

        33.     Challenger Pauline Montie stated that she was prevented from viewing the

computer monitor because election workers kept pushing it further away and made her

stand back away from the table. Exhibit 1 (Montie aff. ¶¶4-7). When Pauline Montie told

an election worker that she was not able to see the monitor because they pushed it farther

away from her, the election worker responded, “too bad.” Id. ¶8.

        34.     Many challengers witnessed Wayne County election officials covering the

windows of the TCF Center ballot counting center so that observers could not observe the

ballot counting process. Exhibit 1 (A. Seely aff. ¶¶9, 18; Helminen aff. ¶¶9, 12; Deluca

aff. ¶13; Steffans aff. ¶22; Frego aff. ¶11; Downing aff. ¶21; Sankey aff. ¶14; Daavettila

aff., p. 4; Zimmerman aff. ¶10; Krause aff. ¶12; Sherer aff. ¶22; Johnson aff. ¶7; Posch aff.

¶10; Rauf aff. ¶23; Luke aff., p. 1; M. Seely aff. ¶8; Zelasko aff. ¶8; Ungar aff. ¶12; Storm

aff. ¶7; Fracassi aff. ¶8; Eilf aff. ¶25; McCall aff. ¶9).

        35.     Many challengers testified that they were intimidated, threatened, and

harassed by election officials during the ballot processing and counting process. Exhibit 1

(Ballew aff. ¶¶7, 9; Gaicobazzi aff. ¶¶12-14 (threatened repeatedly and removed);

Schneider aff., p. 1; Piontek aff. ¶11; Steffans aff. ¶26 (intimidation made her feel too afraid



                                             - 12 -
  Case 1:20-cv-01083 ECF No. 1, PageID.13 Filed 11/11/20 Page 13 of 31




to make challenges); Cizmar aff. ¶8(G); Antonie aff. ¶3; Zaplitny aff. ¶20; Moss aff. ¶4;

Daavettila aff., pp. 2-3; Tocco aff. ¶¶1-2; Cavaliere ¶3; Kerstein aff. ¶3; Rose aff. ¶16;

Zimmerman aff. ¶5; Langer aff. ¶3; Krause aff. ¶4; Sherer aff. ¶24; Vaupel aff. ¶4; Basler

aff. ¶8; Russell aff. ¶5; Burton aff. ¶5; Early aff. ¶7; Pannebecker aff. ¶10; Sitek aff. ¶4;

Klamer aff. ¶4; Leonard aff. ¶¶6, 15; Posch aff. ¶¶7, 14; Rauf aff. ¶24; Chopjian aff. ¶10;

Cooper aff. ¶12; Shock aff. ¶9; Schmidt aff. ¶¶9-10; Duus aff. ¶10; M. Seely aff. ¶4; Storm

aff. ¶¶5, 7; DePerno aff. ¶¶5-6; McCall aff. ¶¶5, 13). Articia Bomer was called a “racist

name” by an election worker and also harassed by other election workers. Id. (Bomer aff.

¶7). Zachary Vaupel reported that an election supervisor called him an “obscene name”

and told him not to ask questions about ballot processing and counting. Id. (Vaupel aff.

¶4). Kim Tocco was personally intimidated and insulted by election workers. Id. (Tocco

aff. ¶¶1-2). Qian Schmidt was the target of racist comments and asked, “what gives you

the right to be here since you are not American?” Id. (Schmidt aff. ¶9). Other challengers

were threatened with removal from the counting area if they continued to ask questions

about the ballot counting process. Id. (A. Seely aff. ¶¶6, 13, 15; Pennala aff. ¶5).

        36.     Challenger Kathleen Daavettila observed that Democratic challengers

distributed a packet of information among themselves entitled, “Tactics to Distract GOP

Challengers.” Id. (Daavettila aff., p. 2). An election official told challenger Ulrike Sherer

that the election authority had a police SWAT team waiting outside if Republican

challengers argued too much. Id. (Sherer aff. ¶24). An election worker told challenger

Jazmine Early that since “English was not [her] first language…[she] should not be taking

part in this process.” Id. (Early aff. ¶11).




                                               - 13 -
  Case 1:20-cv-01083 ECF No. 1, PageID.14 Filed 11/11/20 Page 14 of 31




       37.     Election officials at the TCF Center in Detroit participated in the

intimidation experienced by Republican challengers when election officials would

applaud, cheer, and yell whenever a Republican challenger was ejected from the counting

area. Exhibit 1 (Helminen aff. ¶9; Pennala aff. ¶5; Ballew aff. ¶9; Piontek aff. ¶11;

Papsdorf aff. ¶3; Steffans aff. ¶25; Cizmar aff. ¶8(D); Kilunen aff. ¶5; Daavettila aff., p. 4;

Cavaliere aff. ¶3; Cassin aff. ¶10; Langer aff. ¶3; Johnson aff. ¶5; Early aff. ¶13; Klamer

aff. ¶8; Posch aff. ¶12; Rauf aff. ¶22; Chopjian aff. ¶13; Shock aff. ¶10).

       C.      Illegal and ineligible ballots were counted.

       38.     There is a difference between a ballot and a vote. A ballot is a piece of

paper. A vote is a ballot that has been completed by a citizen registered to vote who has

the right to cast a vote and has done so in compliance with Michigan election law by,

among other things, verifying their identity and casting the ballot on or before Election

Day. It is the task of Secretary Benson and Michigan election officials to assure that only

ballots cast by individuals entitled to cast a vote in the election are counted and to make

sure that all ballots cast by lawful voters are counted and the election is conducted in accord

with Michigan’s Election Code uniformly throughout Michigan.

       39.     Challengers provide the transparency and accountability to assure ballots

are lawfully cast and counted as provided in Michigan’s Election Code and voters can be

confident the outcome of the election was honestly and fairly determined by eligible voters.

       40.     Unfortunately, this did not happen in Wayne County. Many challengers

testified that their challenges to ballots were ignored and disregarded. Exhibit 1 (A. Seely

aff. ¶4; Helminen aff. ¶5; Miller aff. ¶¶10-11; Schornak aff. ¶¶9, 15; Piontek aff. ¶6;

Daavettila aff., p. 3; Valice aff. ¶2; Sawyer aff. ¶7; Kerstein aff. ¶3; Modlin aff. ¶4; Cassin



                                            - 14 -
  Case 1:20-cv-01083 ECF No. 1, PageID.15 Filed 11/11/20 Page 15 of 31




aff. ¶6; Brigmon aff. ¶5; Sherer aff. ¶11; Early aff. ¶18; Pannebecker aff. ¶9; Vanker aff.

¶5; M. Seely aff. ¶11; Ungar aff. ¶¶16-17; Fracassi aff. ¶4).

       41.     As an example of challenges being disregarded and ignored, challenger

Alexandra Seely stated that at least ten challenges she made were not recorded. Id. (A.

Seely aff. ¶4). Articia Bomer observed that ballots with votes for Trump were separated

from other ballots. Id. (Bomer aff. ¶5). Articia Bomer stated, “I witnessed election workers

open ballots with Donald Trump votes and respond by rolling their eyes and showing it to

other poll workers. I believe some of these ballots may not have been properly counted.”

Id. ¶8. Braden Gaicobazzi challenged thirty-five ballots for whom the voter records did

not exist in the poll book, but his challenge was ignored and disregarded. Exhibit 1

(Giacobazzi aff. ¶10). When Christopher Schornak attempted to challenge the counting of

ballots, an election official told him, “We are not talking to you, you cannot challenge this.”

Id. (Schornak aff. ¶15). When Stephanie Krause attempted to challenge ballots, an election

worker told her that challenges were no longer being accepted because the “rules ‘no longer

applied.’” Id. (Krause aff. ¶13).

               i.      Unlawful ballot duplication.

       42.     If a ballot is rejected by a ballot-tabulator machine and cannot be read by

the machine, the ballot must be duplicated onto a new ballot. The Michigan Secretary of

State has instructed, “If the rejection is due to a false read the ballot must be duplicated by

two election inspectors who have expressed a preference for different political parties.”

Michigan Election Officials’ Manual, ch. 8, p. 6 (emphasis added). Thus, the ballot-

duplicating process must be performed by bipartisan teams of election officials. It must

also be performed where it can be observed by challengers.



                                            - 15 -
  Case 1:20-cv-01083 ECF No. 1, PageID.16 Filed 11/11/20 Page 16 of 31




        43.     But Wayne County prevented many challengers from observing the ballot

duplicating process.         Exhibit 1 (Miller aff. ¶¶6-8; Steffans aff. ¶¶15-16, 23-24;

Mandelbaum aff. ¶6; Sherer aff. ¶¶16-17; Burton aff. ¶7; Drzewiecki aff. ¶7; Klamer aff.

¶9; Chopjian aff. ¶10; Schmidt aff. ¶7; Champagne aff. ¶12; Shinkle aff., p. 1). Challenger

John Miller said he was not allowed to observe election workers duplicating a ballot

because the “duplication process was personal like voting.” Id. (Miller aff. ¶8). Challenger

Mary Shinkle stated that she was told by an election worker that she was not allowed to

observe a ballot duplication because “if we make a mistake then you would be all over us.”

Id. (Shinkle aff., p. 1).

        44.     Many challengers testified that ballot duplication was performed only by

Democratic election workers, not bipartisan teams. Exhibit 1 (Pettibone aff. ¶3; Kinney

aff., p. 1; Wasilewski aff., p. 1; Schornak aff. ¶¶18-19; Dixon aff., p. 1; Kolanagireddy aff.,

p. 1; Kordenbrock aff. ¶¶3-4; Seidl aff., p. 1; Kerstein aff. ¶4; Harris aff. ¶3; Sitek aff. ¶4).

                ii.         Ineligible ballots were counted – some multiple times.

        45.     Challengers reported that batches of ballots were repeatedly run through the

vote tabulation machines.          Exhibit 1 (Helminen aff. ¶4; Waskilewski aff., p. 1;

Mandelbaum aff. ¶5; Rose aff. ¶¶4-14; Sitek aff. ¶3; Posch aff. ¶8; Champagne aff. ¶8).

Challenger Patricia Rose stated she observed a stack of about fifty ballots being fed

multiple times into a ballot scanner counting machine. Id. (Rose aff. ¶¶4-14). Challenger

Articia Bomer stated, “I observed a station where election workers were working on

scanned ballots that had issues that needed to be manually corrected. I believe some of

these workers were changing votes that had been cast for Donald Trump and other

Republican candidates.” Id. (Bomer aff. ¶9). Articia Bomer further stated that she



                                              - 16 -
  Case 1:20-cv-01083 ECF No. 1, PageID.17 Filed 11/11/20 Page 17 of 31




witnessed the same group of ballots being rescanned into the counting machine “at least

five times.” Id. ¶12.

       46.     Many challengers stated that the ballot number on the ballot did not match

the number on the ballot envelope, but when they raised a challenge, those challenges were

disregarded and ignored by election officials, not recorded, and the ballots were processed

and counted. Exhibit 1 (A. Seely aff. ¶15; Wasilewski aff., p. 1; Schornak aff. ¶13; Brunell

aff. ¶¶17, 19; Papsdorf aff. ¶3; Spalding aff. ¶¶8, 11; Antonie aff. ¶3; Daavettila aff., p. 3;

Atkins aff. ¶3; Harris aff. ¶3; Sherer aff. ¶21; Drzewiecki aff. ¶¶5-6; Klamer aff. ¶4; Rauf

aff. ¶¶9-14; Roush aff. ¶¶5-7; Kinney aff. ¶5). For example, when challenger Abbie

Helminen raised a challenge that the name on the ballot envelope did not match the name

on the voter list, she was told by an election official to “get away” and that the counting

table she was observing had “a different process than other tables.” Id. (Helminen aff. ¶5).

       47.     Many challengers reported that when a voter was not in the poll book, the

election officials would enter a new record for that voter with a birth date of January 1,

1900. Exhibit 1 (Gaicobazzi aff. ¶10; Piontek aff. ¶10; Cizmer aff. ¶8(F); Wirsing aff., p.

1; Cassin aff. ¶9; Langer aff. ¶3; Harris aff. ¶3; Brigmon aff. ¶5; Sherer aff. ¶¶10-11;

Henderson aff. ¶9; Early ¶16; Klamer aff. ¶13; Shock aff. ¶8; M. Seely aff. ¶9). See also

id. (Gorman aff. ¶¶23-26; Chopjian aff. ¶12; Ungar aff. ¶15; Valden aff. ¶17). Braden

Gaicobazzi reported that a stack of thirty-five ballots was counted even though there was

no voter record. Id. (Giacobazzi aff. ¶10).

       48.     At least two challengers observed ballots being counted where there was no

signature or postmark on the ballot envelope. Exhibit 1 (Brunell aff. ¶¶17, 19; Spalding

aff. ¶13; Sherer aff. ¶13). Challenger Anne Vanker observed that “60% or more of [ballot]



                                              - 17 -
  Case 1:20-cv-01083 ECF No. 1, PageID.18 Filed 11/11/20 Page 18 of 31




envelopes [in a batch] bore the same signature on the opened outer envelope.” Id. (Vanker

aff. ¶5).

        49.    Challenger William Henderson observed that a counting table of election

workers lost eight ballot envelopes. Exhibit 1 (Henderson aff. ¶8).

        50.    At least two challengers observed spoiled ballots being counted. Exhibit 1

(Schornak aff. ¶¶6-8; Johnson aff. ¶4). Another challenger observed over-votes on ballots

being “corrected” so that the ballots could be counted. Id. (Zaplitny aff. ¶13).

        51.    At least one challenger observed a box of provisional ballots being placed

in a tabulation box at the TCF Center. Exhibit 1 (Cizmar aff. ¶5). At least one challenger

observed poll workers adding marks to a ballot where there was no mark for any candidate.

Id. (Tyson aff. ¶17). Another challenger observed election officials making mistakes when

duplicating ballots. Id. (Piontek aff. ¶9).

        52.    An election challenger at the Detroit Department of Elections office

observed passengers in cars dropping off more ballots than there were people in the car.

Exhibit 1 (Meyers aff. ¶3). This challenger also observed election workers at the Detroit

Department of Elections office handing t-shirts and food to voters in cars. Id. ¶4. This

challenger also observed an election worker accepting a ballot after 8:00 p.m. on Election

Day. Id. ¶7.

        53.    One Michigan voter stated that her deceased son has been recorded as
voting twice since he passed away, most recently in the 2020 general election. Exhibit 1
(Chase aff. ¶3).

               iii.    Absent voter ballots were pre-dated.

        54.    Jessica Connarn is an attorney who was acting as a Republican challenger

at the TCF Center in Wayne County. Exhibit 2. Jessica Connarn’s affidavit describes how


                                              - 18 -
  Case 1:20-cv-01083 ECF No. 1, PageID.19 Filed 11/11/20 Page 19 of 31




an election poll worker told Jessica Connarn that the poll worker “was being told to change

the date on ballots to reflect that the ballots were received on an earlier date.” Id. ¶1.

Jessica Connarn also provided a photograph of a note handed to her by the poll worker in

which the poll worker indicated she (the poll worker) was instructed to change the date

ballots were received. See id. Jessica Connarn’s affidavit demonstrates that poll workers

in Wayne County were pre-dating absent voter ballots, so that absent voter ballots received

after 8:00 p.m. on Election Day could be counted.

       55.     A lawsuit recently filed by the Great Lakes Justice Center raises similar

allegations of vote fraud and irregularities that occurred in Wayne County. See Exhibit 3

(copy of complaint filed in the Circuit Court of Wayne County in Costantino, et al. v. City

of Detroit, et al.). The lawsuit alleges the Detroit Election Commission “systematically

processed and counted ballots from voters whose name failed to appear in either the

Qualified Voter File (QVF) or in the supplemental sheets.” Id. at 3. The complaint also

alleges the Election Commission “instructed election workers to not verify signatures on

absentee ballots, to backdate absentee ballots, and to process such ballots regardless of

their validity” and “instructed election workers to process ballots that appeared after the

election deadline and to falsely report that those ballots had been received prior to

November 3, 2020 deadline.” Id. The complaint further alleges the Election Board

“systematically used false information to process ballots, such as using incorrect or false

birthdays,” including inserting “new names into the QVF after the election and recorded

these new voters as having a birthdate of 1/1/1900.” Id. The complaint includes supporting

affidavits of witnesses.




                                          - 19 -
  Case 1:20-cv-01083 ECF No. 1, PageID.20 Filed 11/11/20 Page 20 of 31




               iv.     Ballots were deposited in remote, unattended drop boxes
                       without meaningful opportunity to observe or challenge the
                       ballots.

       56.     Michigan’s election code, MCL 168.24j, requires that ballot containers

meet the following conditions:

       (1)     A ballot container includes a ballot box, transfer case, or other container
               used to secure ballots, including optical scan ballots and electronic voting
               systems and data.

       (2)     A manufacturer or distributor of ballot containers shall submit a nonmetal
               ballot container to the secretary of state for approval under the requirements
               of subsection (3) before the ballot container is sold to a county, city,
               township, village, or school district for use at an election.

       (3)     A ballot container shall not be approved unless it meets both of the
               following requirements:

               (a)     It is made of metal, plastic, fiberglass, or other material, that
                       provides resistance to tampering.

               (b)     It is capable of being sealed with a metal seal.

       (4)     Before June 1 of 2002, and every fourth year after 2002, a county board of
               canvassers shall examine each ballot container to be used in any election
               conducted under this act. The board shall designate on the ballot container
               that the ballot container does or does not meet the requirements under
               subsection (3). A ballot container that has not been approved by the board
               shall not be used to store voted ballots.

       (5)     A city, village, or township clerk may procure ballot containers as provided
               in section 669 and as approved under this section.

       (6)     A clerk who uses or permits the use of a ballot container that has not been
               approved under this section is guilty of a misdemeanor.

       57.     In October Michigan amended its election code to allow election authorities

to establish remote unattended ballot drop-off boxes. See MCL 168.761d. A remote,

unattended ballot drop box is essentially equivalent to a polling place where a person can

deposit a ballot. But, unlike a polling place, there is no validation that the individual

depositing a ballot in the box is an individual who is qualified to cast a vote or to lawfully


                                            - 20 -
  Case 1:20-cv-01083 ECF No. 1, PageID.21 Filed 11/11/20 Page 21 of 31




deliver a ballot cast by a lawful voter. See, for example, MCL 168.932(f), which prohibits

“A person other than an absent voter,” and certain others, such as an immediate family

member, from possessing and returning an absent voter ballot. See also Michigan Alliance

for Retired Americans v. Secretary of State, 2020 Mich. App. LEXIS 6931, *23-24 (Mich.

Ct. App. Oct. 16, 2020) (“On balance, the ballot-handling restrictions pass constitutional

muster given the State’s strong interest in preventing fraud.”).

       58.     MCL 168.761d(4)(c) provides that “[t]he city or township clerk” who

establishes a remote ballot drop box “must use video monitoring of that drop box to ensure

effective monitoring of that drop box.”

       59.     An election challenger at the Detroit Department of Elections office

observed ballots being deposited in a ballot drop box located at the Detroit Department of

Elections after 8:00 p.m. on Election Day. Exhibit 1 (Meyers aff. ¶6).

               v.      Wayne County used ballot tabulators that were shown to
                       miscount votes cast for President Trump and Vice President
                       Pence and instead count them for the Biden-Harris ticket.

       60.     On the morning of November 4, unofficial results posted by the Antrim

County Clerk showed that Joe Biden had over 7,700 votes — 3,000 more than Donald

Trump. Antrim County voted 62% in favor of President Trump in 2016. The Dominion

Voting Systems election management system and voting machines (tabulators), which

were used in Antrim County, are also used in many other Michigan counties, including

Wayne County, were at fault.

       61.     Secretary of State Benson released a statement blaming the county clerk for

not updating certain “media drives,” but her statement failed to provide any coherent




                                           - 21 -
    Case 1:20-cv-01083 ECF No. 1, PageID.22 Filed 11/11/20 Page 22 of 31




explanation of how the Dominion Voting Systems software and vote tabulators produced

such a massive miscount.2

        62.    Secretary Benson continued: “After discovering the error in reporting the

unofficial results, the clerk worked diligently to report correct unofficial results by

reviewing the printed totals tape on each tabulator and hand-entering the results for each

race, for each precinct in the county.” Id.

        63.    What Secretary Benson fails to address is what would have happened if no

one “discover[ed] the error,” for instance, in Wayne County, where the number of

registered voters is much greater than Antrim County, and where the tabulators were not

individually tested.

        64.    Wayne County used the same Dominion voting system tabulators as did

Antrim County, and Wayne County tested only a single one of its vote tabulating machines

before the election. The Trump campaign asked Wayne County to have an observer

physically present to witness the process. See Exhibit 4. Wayne County denied the Trump

campaign the opportunity to be physically present. Representatives of the Trump campaign

did have opportunity to watch a portion of the test of a single machine by Zoom video.

        65.    Tabulator issues occurred elsewhere in Michigan. In Oakland County,

Democrat Melanie Hartman was wrongly declared the winner of the commissioner's race

by a 104-vote margin. A computer issue at the Rochester Hills clerk’s office caused them




2 https://www.michigan.gov/documents/sos/Antrim_Fact_Check_707197_7.pdf
(emphasis in original).

                                              - 22 -
    Case 1:20-cv-01083 ECF No. 1, PageID.23 Filed 11/11/20 Page 23 of 31




to double-count some votes. After elections officials caught the error, Republican Adam

Kochenderfer was declared the winner with 1,127 more votes than Hartman. 3

        66.    These vote tabulator failures are a mechanical malfunction that, under MCL

168.831-168.839, requires a “special election” in the precincts affected.

        67.    Michigan’s Election Code, MCL 168.831-168.839, provides the board of

canvassers shall order a special election as governed by those precincts affected by the

defect or mechanical malfunction. The board of county canvassers “is responsible for

resolving any claims that malfunctioning voting equipment or defective ballots may have

affected the outcome of a vote on an office appearing on the ballot.” Michigan Manual for

Boards of County Canvassers.

II.     The canvassing process in Michigan.

        68.    Michigan has entrusted the conduct of elections to three categories of

individuals, a “board of inspectors,” a “board of county canvassers,” and the “board of state

canvassers.”

        69.    The board of inspectors, among its other duties, canvasses the ballots and

compares the ballots to the poll books. See MCL 168.801. “Such canvass shall be public

and the doors to the polling places and at least 1 door in the building housing the polling

places and giving ready access to them shall not be locked during such canvas.” Id. The

members of the board of inspectors (one from each party) are required to seal the ballots

and election equipment and certify the statement of returns and tally sheets and deliver the

statement of returns and tally sheet to the township or city clerk, who shall deliver it to the



3https://www.freep.com/story/news/politics/elections/2020/11/08/election-
misinformation-michigan-vote-antrim-county/6209693002/

                                            - 23 -
    Case 1:20-cv-01083 ECF No. 1, PageID.24 Filed 11/11/20 Page 24 of 31




probate court judge, who will than deliver the statement of returns and tally sheet to the

“board of county canvassers.” MCL 168.809. “All election returns, including poll lists,

statements, tally sheets, absent voters’ return envelopes bearing the statement required [to

cast an absentee ballot] … must be carefully preserved.”              MCL.810a and 168.811

(emphasis added).

         70.     After the board of inspectors completes its duties, the board of county

canvassers is to meet at the county clerk’s office “no later than 9 a.m. on the Thursday

after” the election. November 5, 2020 is the date for the meeting. MCL 168.821. The

board of county canvassers has power to summon and open ballot boxes, correct errors,

and summon election inspectors to appear. Among other duties and responsibilities, the

board of county canvassers shall do the following provided in MCL 168.823(3).

         The board of county canvassers shall correct obvious mathematical errors
         in the tallies and returns. The board of county canvassers may, if necessary
         for a proper determination, summon the election inspectors before them,
         and require them to count any ballots that the election inspectors failed to
         count, to make correct returns in case, in the judgment of the board of
         county canvassers after examining the returns, poll lists, or tally sheets, the
         returns already made are incorrect or incomplete, and the board of county
         canvassers shall canvass the votes from the corrected returns. In the
         alternative to summoning the election inspectors before them, the board of
         county canvassers may designate staff members from the county clerk’s
         office to count any ballots that the election inspectors failed to count, to
         make correct returns in case, in the judgment of the board of county
         canvassers after examining the returns, poll lists, or tally sheets, the returns
         already made are incorrect or incomplete, and the board of county
         canvassers shall canvass the votes from the corrected returns. When the
         examination of the papers is completed, or the ballots have been counted,
         they shall be returned to the ballot boxes or delivered to the persons entitled
         by law to their custody, and the boxes shall be locked and sealed and
         delivered to the legal custodians.4




4   Emphasis added.

                                              - 24 -
  Case 1:20-cv-01083 ECF No. 1, PageID.25 Filed 11/11/20 Page 25 of 31




        71.     The county board of canvassers shall “conclude the canvass at the earliest

possible time and in every case no later than the fourteenth day after the election,” which

is November 17. MCL 168.822(1). But, “[i]f the board of county canvassers fails to certify

the results of any election for any officer or proposition by the fourteenth day after the

election as provided, the board of county canvassers shall immediately deliver to the

secretary of the board of state canvassers all records and other information pertaining to

the election. The board of state canvassers shall meet immediately and make the necessary

determinations and certify the results within the 10 days immediately following the receipt

of the records from the board of county canvassers.” MCL 168.822(2).

        72.     The Michigan board of state canvassers then meets at the Secretary of

State’s office the twentieth day after the election and announce its determination of the

canvass “not later than the fortieth day after the election.” For this general election that is

November 23 and December 3. MCL 168.842. There is provision for the Secretary of

State to direct an expedited canvass of the returns for the election of electors for President

and Vice President.

        73.     The federal provisions governing the appointment of electors to the

Electoral College, 3 U.S.C. 1-18, require Michigan Governor Whitmer to prepare a

Certificate of Ascertainment by December 14, the date the Electoral College meets.

        74.     The United States Code (3 U.S.C. 5) provides that if election results are

contested in any state, and if the state, prior to election day, has enacted procedures to settle

controversies or contests over electors and electoral votes, and if these procedures have

been applied, and the results have been determined six days before the electors’ meetings,

then these results are considered to be conclusive and will apply in the counting of the



                                             - 25 -
  Case 1:20-cv-01083 ECF No. 1, PageID.26 Filed 11/11/20 Page 26 of 31




electoral votes. This date (the “Safe Harbor” deadline) falls on December 8, 2020. The

governor of any state where there was a contest, and in which the contest was decided

according to established state procedures, is required (by 3 U.S.C. 6) to send a certificate

describing the form and manner by which the determination was made to the Archivist as

soon as practicable.

       75.     The members of the board of state canvassers are Democrat Jeannette

Bradshaw, Republican Aaron Van Langeveide, Republican Norman Shinkle, and

Democrat Julie Matuzak. Jeanette Bradshaw is the Board Chairperson. The members of

the Wayne County board of county canvassers are Republican Monica Palmer, Democrat

Jonathan Kinloch, Republican William Hartmann, and Democrat Allen Wilson. Monica

Palmer is the Board Chairperson.

                                         COUNT I

          Secretary of State Benson and Wayne County violated the Equal
            Protection Clause of the United States Constitution and the
                    corollary clause of Michigan’s Constitution.

       76.     The Fourteenth Amendment to the United States Constitution provides “nor

shall any state deprive any person of life, liberty, or property, without due process of law;

nor deny to any person within its jurisdiction the equal protection of the laws.” See also

Bush v. Gore, 531 U.S. 98, 104 (2000) (“Having once granted the right to vote on equal

terms, the State may not, by later arbitrary and disparate treatment, value one person’s vote

over that of another.”); Harper v. Virginia Board of Elections, 383 U.S. 663, 665, (1966)

(“Once the franchise is granted to the electorate, lines may not be drawn which are

inconsistent with the Equal Protection Clause of the Fourteenth Amendment.”).




                                           - 26 -
  Case 1:20-cv-01083 ECF No. 1, PageID.27 Filed 11/11/20 Page 27 of 31




        77.      Wayne County’s failure to allow challengers and its counting of ineligible

and illegal ballots that did not comply with the Michigan Election Code diluted the lawful

ballots of these plaintiffs and of other Michigan voters and electors in violation of the

United States Constitution and the Michigan Constitution guarantee of equal protection.

        78.      President Trump’s campaign committee and these Michigan voters and

challengers seek declaratory and injunctive relief requiring Secretary Benson to direct that

Wayne County allow a reasonable number of challengers to meaningfully observe the

conduct of the Wayne County board of county canvassers and the board of state canvassers

and that these canvassing boards exercise their duty and authority under Michigan law,

which forbids certifying a tally that includes any ballots that were not legally cast.

        79.      In addition, President Trump’s campaign committee and these Michigan

voters and challengers ask this Court to order that no ballot processed by a counting board

in Wayne County can be included in the final vote tally unless a challenger was allowed to

meaningfully observe the process and the handling and counting of the ballot.

        80.      Secretary Benson violated these Michigan voters’ right to equal protection

by allowing Wayne County to process and count ballots in a manner that allowed ineligible

ballots to be counted and by not requiring Wayne County to conduct the general election

in a uniform manner as required by Michigan’s Election Code as was done in other

jurisdictions.




                                            - 27 -
  Case 1:20-cv-01083 ECF No. 1, PageID.28 Filed 11/11/20 Page 28 of 31




                                         COUNT II

Secretary of State Benson and Wayne County violated the rights of these Michigan
              voters under the federal Elections and Electors Clauses.

          81.   The Electors Clause states that “[e]ach State shall appoint, in such Manner

as the Legislature thereof may direct, a Number of Electors” for President. U.S. Const. art.

II, §1, cl. 2 (emphasis added).

          82.   Likewise, the Elections Clause of the U.S. Constitution states that “[t]he

Times, Places, and Manner of holding Elections for Senators and Representatives, shall be

prescribed in each State by the Legislature thereof.” U.S. Const. art. I, §4, cl. 1 (emphasis

added).

          83.   Michigan statutes enacted by the legislature protect the purity and integrity

of elections by allowing ballot challengers to monitor the counting and processing of

absentee ballots. Wayne County and Secretary Benson violated this statutory guarantee by

preventing Republican challengers from meaningfully observing and participating in the

ballot processing and counting process as is provided by MCL 168.730-736.

          84.   It is a violation of the rights of President Trump’s campaign committee to

have federal elections for presidential electors governed under rules prescribed by the state

legislature for Secretary Benson and Wayne County to count ballots that are not lawfully

cast, and it is a violation of Michigan law for the Wayne County board of county canvassers

and the Michigan board of state canvassers to certify an election tally that includes

ineligible or unlawfully cast ballots.




                                            - 28 -
  Case 1:20-cv-01083 ECF No. 1, PageID.29 Filed 11/11/20 Page 29 of 31




                                        COUNT III

 Secretary of State Benson and Wayne County violated Michigan’s Election Code.

       85.     MCL 168.730 provides:

       (1) At an election, a political party or [an organization] interested in
       preserving the purity of elections and in guarding against the abuse of the
       elective franchise, may designate challengers as provided in this act. Except
       as otherwise provided in this act, a political party [or interested
       organization] may designate not more than 2 challengers to serve in a
       precinct at any 1 time. A political party [or interested organization] may
       designate not more than 1 challenger to serve at each counting board.

       (2) A challenger shall be a registered elector of this state. . . . A candidate
       for the office of delegate to a county convention may serve as a challenger
       in a precinct other than the 1 in which he or she is a candidate. . . .

       (3) A challenger may be designated to serve in more than 1 precinct. The
       political party [or interested organization] shall indicate which precincts the
       challenger will serve when designating challengers under subsection (1). If
       more than 1 challenger of a political party [or interested organization] is
       serving in a precinct at any 1 time, only 1 of the challengers has the authority
       to initiate a challenge at any given time. The challengers shall indicate to
       the board of election inspectors which of the 2 will have this authority. The
       challengers may change this authority and shall indicate the change to the
       board of election inspectors.

       86.     Secretary of State Benson and the election officials in Wayne County

violated MCL 168.730-168.734 by denying Republican challengers’ rights to meaningfully

observe and participate in the ballot processing and counting process..

       87.     Michigan Election Code, MCL 168.734 provides:

       Any officer or election board who shall prevent the presence of any such
       challenger as above provided, or shall refuse or fail to provide such
       challenger with conveniences for the performance of the duties expected of
       him, shall, upon conviction, be punished by a fine not exceeding $1,000.00,
       or by imprisonment in the state prison not exceeding 2 years, or by both
       such fine and imprisonment in the discretion of the court.

       88.     Wayne County’s and Secretary Benson’s denial of Republican challengers’

right to participate and observe the processing of ballots violates Michigan’s Election Code


                                            - 29 -
  Case 1:20-cv-01083 ECF No. 1, PageID.30 Filed 11/11/20 Page 30 of 31




and resulting in the casting and counting of ballots that were ineligible to be counted and

diluted or canceled out the lawfully cast ballots of other Michigan voters.

                                 PRAYER FOR RELIEF

       President Trump’s and Vice President Pence’s campaign committee and these

Michigan citizens and voters ask this Court to enter a declaratory judgment in their favor

as set forth in the foregoing counts and to grant the following injunctive relief:

       A.      An order directing Secretary Benson and the Michigan Board of State
               Canvassers to not certify the election results until they have verified and
               confirmed that all ballots that were tabulated and included in the final
               reported election results were cast in compliance with the provisions of the
               Michigan Election Code as set forth herein.

       B.      An order prohibiting the Wayne County board of county canvassers and the
               board of state canvassers from certifying any vote tally that includes:

               (1) fraudulently or unlawfully cast ballots;

               (2) ballots tabulated using the Dominion tabulating equipment or software
                   without the accuracy of individual tabulators having first been
                   determined;

               (3) any ballots that were received after Election Day (November 3, 2020)
                   where the postmark or date of receipt was altered to be an earlier date
                   before Election Day; and

               (4) any ballots that were verified or counted when challengers were
                   excluded from the room or denied a meaningful opportunity to observe
                   the handling of the ballot and poll book as provided in MCL 168.733.

       C.      An order directing the Wayne County board of county canvassers to
               summon and open the ballot boxes and other election material, as provided
               in MCL 168.823, and, in the presence of challengers who can meaningfully
               monitor the process, to review the poll lists, absent voter ballot envelopes
               bearing the statement required by MCL 168.761, and other material
               provided in MCL 168.811.

       D.      An order directing that challengers be allowed to be physically present with
               a meaningful opportunity to observe when the accuracy of each piece of
               tabulating equipment is determined, and if the accuracy of each piece of
               tabulation equipment used by Wayne County is not confirmed to be



                                            - 30 -
  Case 1:20-cv-01083 ECF No. 1, PageID.31 Filed 11/11/20 Page 31 of 31




               accurate, an order directing a special election be held in the affected
               precincts as provided by MCL 168.831-168.839.

       E.      An order directing the board of county canvassers and the board of state
               canvassers, with challengers present and meaningfully able to observe, to
               obtain and review the video of unattended remote ballot drop boxes.

       Plaintiffs further pray the Court to grant such other relief as is just and proper,

including but not limited to, the costs of this action and their reasonable attorney fees and

expenses pursuant to 42 U.S.C. 1988.


                                              Respectfully submitted,

                                              TRUE NORTH LAW, LLC

                                              /s/ Mark F. (Thor) Hearne, II
                                              Mark F. (Thor) Hearne, II (P40231)
                                              Stephen S. Davis (pro hac forthcoming)
                                              TRUE NORTH LAW, LLC
                                              112 S. Hanley Road, Suite 200
                                              St. Louis, MO 63105
                                              (314) 296-4000
                                              thor@truenorthlawgroup.com

                                              Counsel for Plaintiffs




                                           - 31 -
